COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Juan J. Martinez v. The State of Texas

Appellate case number:    01-15-00823-CR

Trial court case number: 17543

Trial court:              506th District Court of Grimes County

        Appellant has filed a motion to set this appeal for submission on appellant’s brief. The
State’s brief was due on April 1, 2016. Despite two notices advising the State that its brief was
overdue, the State has not tendered its brief or filed a motion for extension of time to file its
brief.
        We GRANT appellant’s motion to the extent that we deem this case to be at issue and
ready for submission. The parties are advised that the case may be set for submission without
further notice.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually


Date: June 7, 2016